Citation Nr: 0203517	
Decision Date: 04/17/02    Archive Date: 04/26/02

DOCKET NO.  01-06 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES

1.  Whether the veteran's income for the period from January 
1, 2000, to December 31, 2000, was in excess of the maximum 
amount allowable for payment of non-service-connected 
disability pension benefits.

2.  Whether the veteran's income since January 1, 2001, is in 
excess of the maximum amount allowable for payment of non-
service-connected disability pension benefits.


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to July 
1973.

This matter come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Atlanta, Georgia, which terminated the veteran's 
receipt of non-service-connected disability pension benefits 
on the basis of excessive income.

The Board notes that the veteran's pension benefits were 
terminated effective January 1, 2000, and that the issue on 
appeal has been characterized by the RO as whether the 
veteran is entitled to reinstatement of his pension benefits 
since that date.  However, for reasons that will be discussed 
in greater detail below, the Board believes that the matter 
on appeal should in fact be considered as two separate 
issues.  Specifically, the Board believes that the first 
issue which must be addressed is whether the veteran's income 
for the period from January 1, 2000, to December 31, 2000, 
was in excess of the maximum amount allowable for payment of 
non-service-connected pension benefits, and that the second 
issue is whether the veteran's income since January 1, 2001, 
is in excess of the maximum amount allowable for payment of 
non-service-connected pension benefits.  This second issue 
will be addressed in the Remand portion of this decision.

In September 2001, the veteran presented testimony at a 
personal hearing before the undersigned Member of the Board, 
at the RO.  A transcript of the hearing has been prepared and 
associated with the claims folder.  At the time of the 
hearing, the veteran submitted additional documentary 
evidence in support of his claim.  This additional evidence 
has also been associated with the claims folder.

The Board notes that, under previous law, the law required 
that any additional evidence submitted directly to the Board 
following the certification of an appeal had to be returned 
to the agency of original jurisdiction (AOJ) for review and, 
if the benefits sought on appeal were not granted, the 
issuance of a Supplemental Statement of the Case, unless that 
evidence was accompanied by a signed waiver of initial 
consideration by the AOJ.  38 C.F.R. § 20.1304(c) (2001).  
However, effective February 22, 2002, the provisions of 
paragraph (c) of 38 C.F.R. § 20.1304 were removed, so as to 
provide that such a waiver is no longer necessary for the 
Board to consider such evidence in the first instance.  See 
67 Fed. Reg. 3,099 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.1304).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of VA to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991); Baker 
v. West, 11 Vet. App. 163, 168 (1998).  In this case, the 
Board finds that the question of which version of this 
regulation is more favorable is essentially irrelevant 
because the veteran did submit a waiver of initial AOJ 
consideration of the new evidence, as provided for under the 
old version of 38 C.F.R. § 20.1304(c).  Thus, consideration 
of this evidence by the Board in the first instance is 
appropriate regardless of which version of this regulation is 
applied.

As will be discussed in greater detail below, the veteran 
submitted a letter to the Board in February 2002 in which he 
asserted that very little had been discussed at a May 2001 RO 
hearing regarding the issue of "overpayment".  In that same 
letter, the veteran indicated that he was seeking a 
"hardship waiver".  The Board believes that the contentions 
expressed by the veteran in this letter are similar to ones 
he expressed in a VA Form 9 submitted to the RO in June 2001.  
The Board also believes that these contentions can be 
reasonably construed as a claim of entitlement to a waiver of 
overpayment of VA non-service-connected pension benefits.  
Because the issue of entitlement to a waiver of overpayment 
has not been previously addressed, it is referred to the RO 
for appropriate action.


FINDING OF FACT

The appellant's countable annual income in 2000 was as 
follows:  $9,689 from January 1, 2000, through November 30, 
2000, and $10,047 from December 1, 2000, through December 31, 
2000.


CONCLUSION OF LAW

The veteran's countable income for the period from January 1, 
2000, through December 31, 2000, was in excess of the maximum 
amount allowable for that period for the payment of non-
service-connected pension benefits.  38 U.S.C.A. § 1521(a) 
(b) (West 1991); 38 C.F.R. §§ 3.3(a), 3.23, 3.271, 3.273 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In March 1999, the veteran filed a formal claim of 
entitlement to non-service-connected pension benefits.  He 
reported that he had never been married, but that he had one 
daughter, who was over eighteen years of age and attending 
school.  He also reported that he had been unemployed since 
February 1995, and that he had no current sources of income.  
The veteran noted that he had recently applied for benefits 
from the Social Security Administration (SSA).

In a November 1999 rating decision, the RO granted a 
permanent and total disability rating for non-service-
connected disability, and awarded the veteran entitlement to 
pension benefits.  In a notification letter issued later that 
month, the RO advised the veteran that his pension rate was 
based upon his income level and the number of his dependents.  
He was also advised that any medical expenses he has paid 
could be used to reduce his level of countable income.  In 
this letter, the RO noted that the veteran had stated in his 
March 1999 application that he had recently applied for 
Social Security benefits.  The veteran was informed that, if 
he had started receiving such benefits, he should send a copy 
of the award letter to the RO.  The RO explained that any 
failure to notify VA of any income changes could result in an 
overpayment of VA benefits.  The RO enclosed a VA Form 21-
674, Request for Approval of School Attendance, so that the 
veteran could provide information about whether his daughter 
was still in school.

Shortly thereafter, the RO issued a letter to the veteran 
advising him that he had been awarded monthly disability 
pension in the amount of $731 effective April 1, 1999, and 
$749 from December 1, 1999.  In the letter, it was noted that 
his pension benefits were based upon his receiving no earned 
income, and no income from Social Security, retirement, 
insurance, or interest.  He was informed that he should 
notify the RO immediately of any changes to his income.

The following month, the veteran returned the completed VA 
Form 21-674, in which he reported that his daughter was still 
in school but that she had turned 23 years of age on July 26, 
1999.  He reported that his daughter had received earned 
income in the amount of $1,600 from April 1999 through August 
1999.  With this form, he also submitted several documents 
pertaining to recent medical treatment that he had received, 
as well as a letter from the Georgia Department of Human 
Resources, which indicated that he had been found to be 
eligible for $125 in food stamps (presumably, on a monthly 
basis) for the period from July 1, 1999, to September 30, 
1999.

In December 1999, the RO issued another letter to the veteran 
advising him that his award had been amended.  He was 
informed that he was being awarded pension benefits in the 
amount of $958 from April 1, 1999; $731 from July 1, 1999; 
and $749 from December 1, 1999.  The RO explained that these 
figures included payments for his daughter as a dependent 
until July 1, 1999, and consideration of her earned income of 
$1,600 in 1999.  The RO also noted that these figures were 
based upon an absence of any other earned income, as well as 
the lack of any income from Social Security, retirement, 
insurance, interest, or other sources.  

In January 2001, the veteran submitted a completed EVR 
(Improved Pension Eligibility Verification Report).  He 
reported that he had remained unemployed throughout 2000, but 
that he was receiving SSA benefits in the amount of $867 per 
month.  He also reported that he had paid unreimbursed 
medical expenses in the amount of $822 in 2000, and that he 
was likely to pay unreimbursed medical expenses in the same 
amount in 2001.  With the EVR, he included a completed 
Medical Expense Report, which individually listed the various 
medical expenses he paid in 2000.  These expenses totaled 
$822.

In a January 2001 letter, the RO advised the veteran that it 
had been recently advised by the SSA that he had been in 
receipt of benefits from that agency since (i.e., effective 
as of) January 1999.  The RO explained that the SSA had 
reported that he was paid $819 per month from January 1, 
1999, $818.50 per month from August 1, 1999, and $867 per 
month from December 1, 2000.  The RO informed that the 
veteran that, based upon this information, his benefits were 
required to be terminated.  

In a follow-up letter issued later that month, the RO advised 
the veteran that his benefits had been decreased to $0.00 
from January 1, 2000.  The RO explained that this was based 
upon a countable annual income of $9,689 from January 1, 
2000, $10,047 from December 1, 2000, and $9,689 from January 
1, 2001.  The RO noted that these figures were reached by 
subtracting his reported medical expenses from his annual SSA 
benefits.

The veteran subsequently submitted a Notice of Disagreement 
in which he asserted that the dates set forth in the RO's 
letters were incorrect, and that he had properly informed VA 
over the past two years of all the information that he 
believed he was required to submit.  In another statement 
received from the veteran in March 2001, he argued that he 
had been told by the RO that he had to inform the VA of 
changes in his income, but that these changes did not include 
SSA benefits.  In support of this assertion, he submitted a 
November 2000 letter from the RO, in which he was advised 
that, if there was any "change in income other than the 
December 1 Social Security increase (received in the January 
3 payment), you should notify us immediately."  He also 
asserted that he assumed VA must have already been aware that 
he was receiving SSA benefits because it had been 
specifically mentioned in that letter.

In March 2001, the veteran completed a Financial Status 
Report, in which he reported average monthly expenses in the 
amount of $1,120, which included monthly medical expenses in 
the amount of $110.  He indicated that his only source of 
income was SSA benefits of $816 per month.  He also completed 
a Medical Expense Report, in which he listed various medical 
expenses, and included specific estimates totaling $124 to 
$144 per month.

During a personal hearing held at the RO in May 2001, the 
veteran testified that he believed that he was entitled to 
receive both Social Security benefits and VA benefits.  He 
indicated that he never denied that he was receiving SSA 
benefits or tried to hide it, but that he was instead just 
unaware that VA needed to know that information.  In support 
of this claim, he again pointed to the November 2000 letter 
from the RO.  

Thereafter, in September 2001, the veteran also presented 
testimony at a Travel Board hearing before the undersigned 
Member of the Board.  At that time, he submitted a Financial 
Status Report, which was completed in July 2001, in which he 
reported average monthly expenses in the amount of $1,605, 
including monthly medical expenses in the amount of $320.  He 
also reported his only source of income as being SSA benefits 
in the amount of $867 per month.

In February 2002, the veteran submitted an additional written 
statement in support of his claim.  In this statement, the 
veteran reiterated his contention that he had properly 
informed VA that he was receiving disability benefits from 
SSA.  He also noted that very little had been stated during 
his RO hearing about the issue of "overpayment".



II.  Legal Analysis

A.  Preliminary matters

At the outset, the Board notes that there appears to be some 
confusion in the record regarding the precise nature of the 
issue on appeal.  In particular, the Board notes that, in the 
January 2001 termination letter and the June 2001 Statement 
of the Case, the RO appears to have focused much of its 
discussion primarily on the belief that the veteran failed to 
properly report to VA that he was receiving Social Security 
benefits before January 2001.  For this reason, the veteran 
has also focused much of his argument on his assertions that 
he did not believe that he was required to report his receipt 
of Social Security benefits to VA, and that, even if he was, 
he thought that the RO was already aware of his receipt of 
those benefits.  However, the Board is of the opinion that 
this discussion has clouded the actual issue on appeal, which 
is whether the veteran's level of income precludes his 
receiving VA pension benefits.

Although the issue of whether the veteran was aware of his 
responsibilities in informing VA of his Social Security 
benefits may be relevant in a determination as to whether he 
should be granted a waiver of repayment of those benefits, it 
is not relevant to the question currently before the Board on 
appeal.  Instead, in the matter before us, the Board is only 
concerned with the fact that he is actually receiving Social 
Security benefits, and not whether he correctly informed the 
RO of that fact.

In light of this confusion, the Board has considered whether 
a remand of this case is warranted in order to ensure that 
the veteran is properly advised of the nature of the issue on 
appeal, and of what the evidence must show in order to 
substantiate his claim for VA pension benefits.  See Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified as amended 
at 38 U.S.C. § 5103 (West Supp. 2001)); see also 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  However, unlike many questions subject 
to appellate review, the veteran's claim for reinstatement of 
his VA pension benefits has an extremely narrow focus.  As 
will be discussed in greater detail below, the Board believes 
that all facts relevant to determining the veteran's income 
for the period from January 1, 2000, to December 31, 2000, 
have already been gathered, and that, under these facts, 
there is no basis in the law and regulations for providing 
the benefits the veteran seeks.  The veteran has neither 
submitted nor made reference to any additional records which 
would tend to substantiate his claim.

It appears clear, therefore, that there are no outstanding 
records or other evidence that could substantiate the claim.  
In essence, the Board believes that this is a case in which 
the law and not the evidence is dispositive, and thus, that 
the appeal must be terminated because of the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Accordingly, the Board finds that the requirements 
of the VCAA and the implementing regulations have been 
satisfied in this matter.

Because the VCAA was passed during the pendency of this 
appeal, the Board has considered the impact of the Court's 
holding in  Bernard v. Brown, 4 Vet. App. 384 (1993).  In 
Bernard, the Court held that, before the Board addresses in a 
decision a question that has not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument, an 
opportunity to submit such evidence or argument, and an 
opportunity to address the question at a hearing, and whether 
the claimant has been prejudiced by any denials of those 
opportunities.  

In this case, the Board finds that we may proceed to decide 
the issue of whether the veteran's income for the period from 
January 1, 2000, to December 31, 2000, was in excess of the 
maximum amount allowable for payment of pension benefits, 
without prejudice to the claimant   As discussed immediately 
above, we believe that VA has satisfied the VCAA to the 
extent necessary under the circumstances.  38 U.S.C.A. 
§ 5107(a) (1991); 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001).  The Board therefore finds that no useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the appellant.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court recently stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

B.  Applicable Law

Pursuant to 38 U.S.C.A. 1521(a), improved pension is a 
benefit payable by VA to a veteran of a period of war who is 
permanently and totally disabled from non-service-connected 
disability which is not the result of the veteran's own 
willful misconduct.  See Martin v. Brown, 7 Vet. App. 196, 
198 (1994).

Basic entitlement to pension exists if, among other things, 
the veteran's income is not in excess of the applicable 
maximum rate allowable, specified in 38 C.F.R. § 3.23, as 
changed periodically and reported in the Federal Register.  
See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.3(a)(3).  The maximum 
rate allowable is periodically increased (generally, based 
upon cost-of-living increases from year to year).  See 
38 C.F.R. § 3.23(a).  The maximum rates for improved pension 
shall be reduced by the amount of the countable annual income 
of the veteran.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b)).  
The maximum allowable rate for a veteran with no dependents 
was $8,989 from December 1, 1999, to November 30, 2000.  The 
maximum allowable rate since December 1, 2000, for a veteran 
with no dependents is $9,304.  See Notice, 65 Fed. Reg. 25, 
5,930-32 (Feb. 7, 2000); Notice, 66 Fed. Reg. 60, 16,976-79 
(March 28, 2001).

Section 1522(a) of title 38, United States Code, in pertinent 
part, provides that the Secretary of Veterans Affairs shall 
deny or discontinue the payment of a veteran's pension based 
upon consideration of the annual income of the veteran, the 
veteran's spouse, and/or the veteran's dependent children.  
See also 38 C.F.R. § 3.274 (2001).

In determining annual income under chapter 15 of title 38 of 
the U.S. Code, all payments of any kind or from any source 
(including salary, retirement or annuity payments, or similar 
income, which has been waived) shall be included except for 
listed exclusions.  See 38 U.S.C.A. § 1503(a) (West 1991); 
see also 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a) (2001).  
Social Security benefits are not specifically excluded under 
38 C.F.R. § 3.272.  Such income is therefore included as 
countable income.  Medical expenses in excess of five percent 
of the maximum income rate allowable, which have been paid, 
may be excluded from an individual's income for the same 12-
month annualization period, to the extent they were paid.  38 
C.F.R. § 3.272(g)(1)(iii).

C.  Discussion

The record reflects that the veteran's monthly pension 
payments were terminated as of January 1, 2000, on the basis 
that his annual income for the year 2000 exceeded the maximum 
amount allowable for the receipt of VA pension benefits.  The 
veteran essentially contends that his pension should be 
reinstated for that year because his basic costs of living 
exceeded the total amount of both his VA and SSA benefits.  

Having reviewed the record, and for the reasons and bases set 
forth below, the Board finds that the veteran does not meet 
the criteria for entitlement to non-service-connected pension 
benefits for the period from January 1, 2000, through 
December 31, 2000.  In essence, the Board finds the RO is 
correct that, during this period, the veteran's income 
exceeded the maximum amount allowable for payment of pension 
benefits. 

In this case, the first step in determining the veteran's 
entitlement to pension benefits is to determine his total 
income for the year 2000.  As discussed above, the evidence 
of record reflects that, in the year 2000, the veteran 
received Social Security payments in the amount of $838.50 
per month from January 1, 2000, to November 30, 2000, and 
$867 in December 2000.  This means that he was being paid at 
an annual rate of income in the amount of $10,062 from 
January 1, 2000, to November 30, 2000, and at an annual rate 
of $10,404 in December 2000.  The Board wishes to stress that 
this does not mean that he was actually paid $10,062 in the 
month of December; but instead, that the monthly payment of 
$867 that he received that month would total $10,062 if 
continued for an entire year.  We believe these figures to be 
consistent with the amounts reported by the SSA, and with 
amounts specified and acknowledged by the veteran.  

The next step is to determine the veteran's countable income 
for the year 2000, which is done by excluding any 
unreimbursed medical expenses to the extent that such amounts 
exceed 5 percent of the maximum annual pension rate payable 
to the veteran during the 12 month annualization period in 
which the medical expenses were paid.  38 C.F.R. 
§ 3.272(g)(1)(iii).  In this case, the only evidence of 
record regarding the veteran's unreimbursed medical expenses 
for the year 2000 is the EVR and Medical Expense Report he 
submitted in January 2001, both of which indicate total 
expenses in the amount of $822 for that year.  Because this 
amount is in excess of five percent of the maximum income 
rates allowable for that year ($8,989, effective December 1, 
1999, and $9,304, effective December 1, 2000), it may be 
excluded from an individual's income for the same 12-month 
annualization period.  Although it appears that the veteran 
has submitted conflicting figures regarding medical expenses 
paid in 2001, there is no indication that he has ever pointed 
to any figure other than $822 for the amount of medical 
expenses he paid in 2000.  There is also no indication that 
the RO has ever questioned the credibility of this amount, 
and there appears to be no reason to doubt the accuracy of 
this figure.  Thus, the Board believes that the issue of how 
much the veteran paid in unreimbursed medical expenses for 
the year 2000 is not in dispute, and that the $822 amount can 
be accepted as a fact in this case.  We note, in passing, 
that the conflicting figures reported for 2001 will be 
addressed in greater detail in the Remand section, below.

Having determined the amount of unreimbursed medical expenses 
for the year 2000, the Board must exclude that amount from 
the veteran's total income.  After excluding the veteran's 
unreimbursed medical expenses of $822 from the total annual 
income rate of $10,062, which is applicable for the period 
beginning on January 1, 2000, and ending on November 30, 
2000, the veteran's countable annual income for that period 
becomes $9,689.  Because this amount exceeds the maximum 
annual rate allowable for that period, which is $8,989, the 
Board concludes that payment of non-service-connected pension 
benefits is precluded for that period from January 1, 2000, 
through November 30, 2000.  

Similarly, after excluding the veteran's unreimbursed medical 
expenses of $867, which is applicable for December 2000, from 
the total annual income rate of $10,404, which is also 
applicable for December 2000, the veteran's countable annual 
income for that period becomes $10,047.  Because this amount 
exceeds the maximum annual rate allowable for that period, 
which is $9,304, the Board concludes that payment of non-
service-connected pension benefits is also precluded for the 
month of December 2000.  

In summary, the Board finds that the veteran's income for the 
period from January 1, 2000, to December 31, 2000, was in 
excess of the maximum amount allowable for payment of non-
service-connected pension benefits.  Thus, we conclude that 
his claim for pension benefits for that period of time lacks 
legal entitlement under the applicable law and regulations.  
The Court has held that, in a case where the law is 
dispositive of the claim, the claim should be denied because 
of lack of entitlement under the law.  Sabonis, supra.

In closing, the Board notes that the veteran appears to be 
raising what amounts to a theory of relief couched in equity.  
In essence, he claims that because of the difficulties that 
have been placed upon him due to his disabilities and other 
problems, a reduction in his pension due to his receipt of 
Social Security benefits places too great a hardship on him.  
However, while the Board is sympathetic to the veteran's 
claim, we are without authority to grant benefits on an 
equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  Income limitations for 
pension entitlement are established in Federal statutes and 
regulations, and VA is required to follow the law.  The Court 
has recognized that "no equities, no matter how compelling, 
can create a right to payment out of the United States 
Treasury which has not been provided for by Congress."  
Smith v. Derwinski, 2 Vet. App. 429, 433 (1992) (citing 
Office of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990). 


ORDER

Entitlement to non-service-connected disability pension 
benefits for the period from January 1, 2000, through 
December 31, 2000, is denied due to excessive income.


REMAND

At the outset, the Board notes that we are aware that VA 
regulations were recently amended so as to allow the Board to 
develop evidence directly, and to provide notice of certain 
matters to a claimant without having to remand a case to the 
RO.  See 67 Fed. Reg. 3,099 (Jan. 23, 2002) (to be codified 
as amended at 38 C.F.R. §§ 19.9, 19.31, 20.903, 20.1304).  
Accordingly, we have considered whether the actions discussed 
below would be more appropriately accomplished by the Board, 
rather than by remanding this case to the RO.  However, as 
noted in the Introduction, the Board has referred a claim of 
entitlement to a waiver of overpayment of VA non-service-
connected benefits to the RO.  Because evidence obtained as a 
result of developing that claim could potentially be relevant 
to evidence obtained in the development of the issue 
addressed in this Remand, the Board believes that it would be 
more appropriate, and more efficient, to have both issues 
developed by the RO, rather than separating these two matters 
between the Board and the RO.  

As mentioned above, the record reflects that the veteran has 
provided conflicting information regarding the unreimbursed 
medical expenses he has paid since January 2001.  For 
example, in March 2001, the veteran completed a Financial 
Status Report, in which he reported average monthly medical 
expenses in the amount of $110.  However, at the same time, 
he also submitted a Medical Expense Report, in which he 
listed various medical expenses totaling $124 to $144 per 
month.  In that form, he also appears to have listed various 
incidents of medical treatment, without always specifying the 
cost involved.  Thereafter, in September 2001, at his Travel 
Board hearing, he submitted another Financial Status Report, 
in which he reported average monthly medical expenses in the 
amount of $320.  Although the veteran has repeatedly stated 
that receipts are available to prove many of these expenses, 
very few receipts have actually been submitted.

The Veterans Claims Assistance Act of 2000 provides that, 
upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim. .  See 
VCAA § 3(a), 114 Stat. 2096, 2096-97 (codified as amended at 
38 U.S.C. § 5103 (West Supp. 2001)); see also 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).

As discussed in detail above, in the January 2001 termination 
letter and the June 2001 Statement of the Case, the RO 
appears to have focused much of its discussion primarily on 
its belief that the veteran failed to properly report to VA 
that he was receiving Social Security payments before January 
2001.  As a result, the veteran has also focused much of his 
argument on his assertions that he did not believe that he 
was required to report his receipt of Social Security 
benefits to VA, and that, even if he was, he thought that the 
RO was already aware of his receipt of those benefits.  For 
this reason, it appears that the veteran may have been 
unclear as to the importance of accurately determining the 
amount of unreimbursed medical expenses he has paid since 
January 2001.  This confusion may also explain why there is 
conflicting information of record regarding the amount of 
unreimbursed medical expenses paid by the veteran in 2001.

Therefore, in order to ensure that the amount of unreimbursed 
medical expenses paid since January 2001 is accurately 
determined, and to ensure that VA has satisfied its duty 
under the VCAA to adequately notify the claimant, the Board 
believes that a remand of this case is warranted, so that the 
veteran can be requested to provide the necessary information 
regarding his medical expenses, and, if necessary, receipts 
to verify that information.  


Accordingly, this case is remanded for the following action:

1.  The RO should contact the veteran and 
inform him of the type of additional 
evidence that would best serve to 
substantiate his claim.  As part of this 
notice, the RO should specifically ask 
the veteran to submit evidence of all 
income received since January 2001 and 
continuing, and of all unreimbursed 
medical expenses paid since January 2001 
and continuing.  Once the requested 
information is received, the RO is free 
to undertake any additional development 
deemed necessary to clarify these or any 
other facts relevant to his claim.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
veteran's claim for reinstatement of his 
non-service-connected pension benefits 
since January 1, 2001.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished with copies of a Supplemental 
Statement of the Case and given an 
opportunity to respond

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

